Shaw, C. J.
In a writ of entry, a demandant must recovei by the strength of his own title, and if his evidence does net *308establish such title, it is immaterial whether the tenant has any title or not. This action originally embraced a considerable tract of land in Groton, but after pleas of non-tenure and disclaimer, the controversy turns upon the right and title of the demandant to a piece of land thirty feet square, used and occupied by the tenants as a town pound. The town of Groton had occupied the site for a pound more than twenty years, as the tenants claimed, adversely, and under a grant which had been lost through time and accident. One ground, on which the latter claim was sustained, was, that about thirty years ago, the site of the public pound was changed, and some of the demandant’s predecessors had exchanged with the town, and given the site of the new pound in exchange' for that of the old one. It therefore became material to prove, that the town owned the soil of the old pound. For this purpose, the tenants relied on one of the title deeds, through which the demandant claims, from one Richardson to David and William Child, of the 3d of May, 1796, whilst the old pound was standing, conveying land as near to and comprehending part of the town pound, and at the end of the description excluding a shoemaker’s shop standing on part of the premises, “ and also the town pound.”
The judge, who tried the cause, was of opinion, that this clause did not except the land, on which the pound stood, but only the structure of the pound. On consideration, the court now feel bound to put a different construction on this exception, for reasons which are also applicable, and will be presently stated, in reference to the deed after mentioned.
The demandant claimed the soil on which the new pound stands immediately under a deed made by one Fowle and himself, executors of the will of David Child to Joel Haskell, dated November 2d, 1839, describing the estate thereby conveyed as a homestead farm, &c., subject to a mortgage, &c., with all the buildings thereon and appurtenances thereto belonging, “ excluding, however, the common pound belonging to the town of Groton, or the right which the said town would have to set their pound there; ” the general description *309including the site of the pound. The judge, at the trial, put the same construction upon this exception as upon the former. Some other points arose, but the construction of these deeds was the only subject of discussion at the argument, on the motion of the tenants for a new trial.
On consideration, the court are of opinion, that a pound, ex vi termini, is an enclosed piece of land, secured by a firm structure of stone, or of posts and timber, placed in the ground; and like the grant of a mill, house, or wharf, carries the land on which it stands with it, not as an appurtenance, but as parcel of the subject matter of the grant. Allen v. Scott, 21 Pick. 25: Whitney v. Olney, 3 Mason, 280 ; Doane v. Broad Street Association, 6 Mass. 332.
A pound is a structure, which necessarily requires land, and is for public use ; and, being required to be maintained by towns, is in its nature perpetual. If the grant of a pound would carry the land, there is .no doubt that the same construction would apply to an exception. Nor do we consider that this construction is varied, by the alternative words used, in the last exception, “ or the right which the said town now have to set their pound there.” A perpetual right to the use of land, in a corporation having perpetual succession, seems not distinguishable from a freehold interest. On these grounds, the court are of opinion, that the verdict must be set aside and a new trial granted.